Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numbers S11, S12, S21, S22 and S23.
in the drawings submitted 20 August 2018, figure 10 is missing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Wu et al article.
+3 chelate where the sulfonyl chloride group of the chelate reacts with the amine group of the silane to form a NH-SO2 conjugate bond.  The article teaches the taught  nanoparticles have a maximum absorption wavelength peak of about 350 nm and a maximum wavelength peak of 612 nm. These values fall within the ranges of claim 18. Since the taught nanoparticle composition is that of claim 17, the taught nanoparticles are expected to inherently have a Stokes shift within the claimed range, absent any showing to the contrary. The article teaches the claimed nanoparticles and fluorophor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the Wu et al article.
As stated above, this article teaches the claimed europium fluorescent silica nanoparticles. The articles teaches an example of the nanoparticles have an avenge size range of 43-55 nm, which overlaps the claimed range. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The article suggests the claimed nanoparticles.
Claims 1, 3-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Wu et al article in view of U.S. patent 8,268,355.
As discussed above, the nanoparticles in the Wu et al article is produced in Ströber process where a water-in-oil reverse microemulsion, where the micelles are the oil-phase and contains the europium complex is used. U.S. patent 8,268,355 teaches that fluorescent silica nanoparticles containing lanthanide complexes can be produced by strobe process where a water-in-oil microemulsion where the micelles are the water-phase and contains the lanthanide complex is used. Both references teach the oil phase includes a non-ionic surfactant, such as Trition-X 100, cyclohexane and an alcohol, such as n-octanol or hexanol and both references teach adding the TEOS, which is the silica precursor to the taught microemulsions. Since the taught water-in-oil microemulsion where the micelles are the water-phase and contains the lanthanide complex and the taught water-in-oil reverse microemulsion, where the micelles are the oil-phase and contains the lanthanide complex produce the same product and appear to be +3 chelate where the sulfonyl chloride group of the chelate reacts with the amine group of the silane to form a NH-SO2 conjugate bond (which reads on the process of claims 3-5; form a water-in-oil microemulsion where the micelles are the water-phase and contains the taught europium complex; add TEOS and ammonium hydroxide to the emulsion and stir for 24 hours for the copolymerization/crosslinking to form the nanoparticles. The article indicates that the polymerization initiates once the ammonium hydroxide is added which means that the TEOS starts to hydrolyze and co-polymerize with the complex which form silica seed crystals and that this reaction is allowed to continue for 24 hours whereby the seed grown into the taught nanoparticles. This step reads upon that of claims 10 and 11.  The combination of references suggest the claimed process.
Allowable Subject Matter
Claims 2, 6-9, 12, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching or suggestion in the cited art of record for using the complex of claim 2 in the taught and suggested processes. There is no teaching or suggestion in the cited art of record to adjust the particle size of the nanoparticles during the taught and suggested 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/24/21